Citation Nr: 0717063	
Decision Date: 06/08/07    Archive Date: 06/18/07

DOCKET NO.  04-14 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date earlier than July 1, 2002 
for the award of a total disability based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel

INTRODUCTION

The veteran had active service from February 1962 to February 
1965 and again from March 1974 to December 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.  The veteran testified before the undersigned 
at a Travel Board hearing in May 2006.  A transcript of this 
hearing is associated with the claims folder.

In his April 2004 substantive appeal, the veteran also raised 
the issue of clear and unmistakable error (CUE) in the 
February 1979 rating decision.  This matter is not currently 
developed or certified for appellate review.  Accordingly, it 
is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the appellant's appeal.

2.  The RO denied entitlement to a TDIU rating in unappealed 
rating decisions dated in February 1979, February 1980, 
February 1983, July 1983, and September 1988, respectively.

3. On August 19, 2002, the RO received the veteran's sixth 
formal claim for entitlement to a TDIU rating.

4. Prior to receipt of the claim for a TDIU rating on August 
19, 2002, there were no pending requests for a TDIU rating 
that remained unadjudicated.

5.  The veteran was unemployable due to his service-connected 
disabilities in the months leading up to his May 2002 above 
the left knee amputation.
CONCLUSION OF LAW

The legal criteria for assignment of an effective date of 
August 19, 2001, and no earlier, for a grant of TDIU have 
been met. 38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R.  
§ 3.400(o)(2) (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A review of the record reflects that the veteran was awarded 
a TDIU rating in a September 2002 rating decision, made 
effective from July 1, 2002, immediately following the 
termination of the veteran's temporary 100 percent rating for 
an above the knee amputation of his service-connected left 
leg in May 2002. The veteran now seeks to establish 
entitlement to an effective date earlier than July 1, 2002 
for his TDIU rating.  He contends that he has not worked 
since a motor vehicle accident on May 13, 1977 and maintains 
that the effective date of his TDIU rating should be 
calculated from the date of this accident.  

Veterans Claims Assistance Act of 2000

Before proceeding with an analysis of this appeal, the Board 
must examine whether the requirements under the Veterans 
Claims Assistance Act of 2000 (VCAA) have been satisfied.  
The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant provide any evidence in his possession that pertains 
to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  
VCAA notice should be provided to the claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004).  

Review of the claims folder reveals compliance with the VCAA.  
In an August 2002 letter, the RO explained the requirements 
for establishing a TDIU, explained that it would obtain VA 
records, as well as records from private physicians, other 
agencies, or employment records, if the appellant provided 
sufficient information to request them.  

In Pelegrini v. Principi, the U.S. Court of Appeals for 
Veterans Claims (Court) held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable AOJ decision on a 
claim for VA benefits.  As the August 2002 letter was sent 
prior to the September 2002 rating decision on appeal, the 
requirements in Pelegrini have been satisfied.  

It is unclear from the record whether the veteran was 
explicitly asked to provide "any evidence in [his] 
possession that pertains" to his claim.  See 38 C.F.R. 
§ 3.159(b)(1).  Nevertheless, as a practical matter the Board 
finds that he has been notified of the need to provide such 
evidence as the August 2002 letter informed the veteran that 
additional information or evidence was needed to support his 
claim, and asked him to send the information or evidence to 
the RO.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App.473 (1996), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman at 486.  Additionally, this notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for a TDIU, but he was not provided 
with notice of the type of evidence necessary to establish an 
effective date until April 2006.  Despite the inadequate 
notice provided to the veteran on this element, the Board 
finds no prejudice to the veteran in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).  In that regard, as the Board 
concludes below that the veteran is entitled to the earliest 
effective date available under the law, any questions as to 
the appropriate effective date to be assigned are rendered 
moot.

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various postdecisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.)  

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on the VA's 
part has been rebutted in this case by the following: (1) 
additional benefits cannot be awarded as a matter of law; (2) 
based on the communications sent to the veteran over the 
course of this appeal, the veteran clearly has actual 
knowledge of the evidence he is required to submit in this 
case; and (2) in this case, based on the veteran's 
contentions and the communications provided to the veteran by 
the VA over the course of this appeal, he is found to be 
reasonably expected to understand from the notices provided 
what was needed.  

In short, the Board finds that the duty to notify the veteran 
as to the evidence needed to substantiate his claim was 
satisfied, and the Board must now examine whether the duty to 
assist was satisfied.  For claims concerning disability 
ratings, the duty to assist includes obtaining relevant 
records and obtaining an examination if necessary.  38 C.F.R. 
§ 3.159(c).  In the present case, the claims folder contains 
all available VA treatment records and private medical 
records.  The veteran has also been afforded several VA 
medical examinations, most recently an examination in 
November 2002.  While the veteran maintains that he has been 
in receipt of Social Security disability benefits since 
approximately 1978 and these records have not been obtained, 
the Board finds that the veteran has not been prejudiced in 
this regard.  As the Board concludes below that the veteran 
is entitled to the earliest effective date available under 
the law, obtaining these Social Security records is 
unnecessary.  See Dixon v. Gober, 14 Vet. App. 168 (2000) 
(holding that failure to obtain Social Security Records with 
regard to a claim for an earlier effective date for TDIU was 
harmless error).    

The veteran has not identified any other outstanding evidence 
to be obtained, and the record does not reflect any 
outstanding evidence.  Accordingly, the Board finds that VA 
has satisfied its duty to notify and to assist pursuant to 
the VCAA, see 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159, 
and the Board will proceed with an analysis of this appeal.

Analysis

In general, the effective date of an evaluation and award of 
compensation will be the date of receipt of the claim or the 
date entitlement arose, whichever is later. 38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400. The effective date for an 
increased rating for disability compensation will be the 
earliest date as of which it is factually ascertainable that 
an increase in disability occurred if a claim is received 
within one year from such date; otherwise, the effective date 
is the date of receipt of the claim. 38 U.S.C.A. § 5110(b) 
(2); 38 C.F.R. § 3.400(o) (2). But see Harper v. Brown, 10 
Vet. App. 125 (1997).

A TDIU claim is a claim for increased compensation, and the 
effective date rules for increased compensation apply to a 
TDIU claim. See Hurd v. West, 13 Vet. App. 449 (2000).

Any communication or action indicating an intent to apply for 
VA benefits may be considered an informal claim.  38 C.F.R. § 
3.155(a).  When the informal claim pertains to an increased 
evaluation for a service connected disability, the request 
will be accepted as a claim.  38 C.F.R. § 3.155(c).  Once 
service connection has been established, receipt of specified 
types of medical evidence, including VA examination reports, 
will be accepted as an informal claim for increased benefits.  
38 C.F.R. § 3.157 (2006).  

A total disability rating may be assigned where the schedular 
rating is less than total, and when the veteran is unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disability, provided, however, 
that if there is only one such disability, it must be rated 
at 60 percent or more, and that, if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more. 38 C.F.R. 
§ 4.16 (2006).

In this case, the veteran was involved in a motor vehicle 
accident while in service on May 13, 1977.  He was placed on 
the temporary disability retirement list (TDRL) and was 
discharged from active service in December 1977.  In January 
1978 the veteran filed a claim for service connection for 
various injuries sustained in the May 1977 motor vehicle 
accident.  A February 1978 rating decision awarded service 
connection for residuals to the left and right knees as well 
as the left arm and assigned a combined 70 percent disability 
rating.  

In July 1978 the veteran made his first request for a TDIU 
rating.  By rating decision dated in February 1979 the RO 
denied a TDIU rating because there was no evidence that the 
veteran was permanently incapacitated due to his injuries and 
continued the 70 percent combined disability rating.  

In December 1979 the veteran made his second request for a 
TDIU rating.  By rating decision dated in February 1980 the 
RO denied a TDIU rating noting that, while the veteran had 
not worked since discharge, there was no indication that his 
service-connected disabilities would permanently prohibit 
employment.  The 70 percent combined disability rating was 
continued.    

In November 1982 the veteran made his third request for a 
TDIU rating.  By rating decision dated in February 1983 the 
RO denied a TDIU rating noting that, while the veteran had 
not worked since discharge, he had not made an attempt to 
work and there was no indication that his service-connected 
disabilities would permanently prevent some type of gainful 
employment.  The 70 percent combined disability rating was 
continued.   

In April 1983 the veteran made his fourth request for a TDIU 
rating.  By rating decision dated in July 1983 the RO denied 
a TDIU rating noting that, while the veteran had not worked 
since discharge, unemployability was not shown since the 
veteran had made no attempt to work.  The veteran's combined 
disability rating was increased from 70 percent to 80 
percent.   

In May 1988 the veteran made his fifth request for a TDIU 
rating.  By rating decision dated in September 1988 the RO 
denied a TDIU rating noting that, the veteran had made no 
attempt to work since his separation from service and that 
there is no indication that the veteran was incapable of 
clerical work.  The 80 percent combined disability rating was 
continued.   

The February 1979, February 1980, February 1983, July 1983, 
and September 1988 RO decisions are final.  38 U.S.C.A. § 
7105.  

In August 2002 the veteran made his sixth request for a TDIU 
rating.  Private medical records submitted at that time 
showed that the veteran underwent an above the knee 
amputation of the left knee in May 2002.  By rating decision 
dated in September 2002, the RO granted a TDIU rating from 
July 1, 2002, immediately following the termination of the 
veteran's temporary 100 percent rating for left knee 
amputation in May 2002.  

In his August 2002 claim for TDIU, the veteran wrote that he 
had been receiving Social Security disability benefits since 
approximately 1978.  Also, during the May 2006 Travel Board 
hearing, the veteran clarified that he was awarded Social 
Security disability benefits for his knee disorders right out 
of service with the understanding that his condition would be 
re-evaluated every six months.  The veteran stated that he 
was re-evaluated every six months for nearly two years before 
Social Security made his award of disability benefits 
permanent.  These records have not been obtained for reasons 
that were explained above.    

As previously stated, the February 1979, February 1980, 
February 1983, July 1983, and September 1988 rating decisions 
are all final. Consequently, the effective date for the 
assignment of a TDIU may be no earlier than a new claim. See 
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400. A review of the record 
shows that the veteran filed a formal TDIU claim on August 
19, 2002.  The Board finds no document or evidence on file 
that can be construed as an informal claim for a TDIU 
submitted between September 1988, the date of the last final 
rating decision, and August 19, 2002.  As the veteran's TDIU 
claim was received on August 19, 2002, an effective date as 
early as August 19, 2001 could be granted if it was factually 
ascertainable that the veteran was unemployable due to his 
service-connected disabilities within that year.

The Board notes that the veteran has been unemployed since 
his separation from service in 1977.  The rating decisions 
dated in February 1979, February 1980, February 1983, and 
July 1983 each denied TDIU on the basis that there was no 
indication, at the time of these decisions, that the 
veteran's service-connected disabilities would permanently 
prohibit employment.  However, in hindsight, the fact that 
the veteran has been unemployed since 1977 is a fact to be 
considered with regard to whether he was unable to secure or 
follow a substantially gainful occupation as a result of 
service-connected disabilities.  

Given the evidence of record, the Board finds that the 
veteran clearly was unemployable due to his service-connected 
disabilities in the months leading up to his May 2002 above 
the left knee amputation.  The hospital reports from that 
operation indicate that the veteran tolerated a chronic 
draining sinus from an osteomyelitis over a period of many 
years and that his functional level had decreased and his 
activities were limited by the purulence.  It was also noted 
that the pain, discomfort, and aggravation of the leg had 
progressively worsened over a number of years.  

As stated above, the effective date of a claim for an 
increase will be the earliest date as of which it is 
factually ascertainable that an increase in disability 
occurred if a claim is received within one year from such 
date; otherwise, the effective date is the date of receipt of 
the claim.  38 C.F.R. § 3.400(o) (2).  Thus, giving the 
veteran the benefit of the doubt, the Board finds that he is 
entitled to the one-year look-back provision in 38 C.F.R. § 
3.400(o) (2) and hereby grants an effective date of August 
19, 2001 for the award of TDIU.  

As for the possibility of an even earlier effective date, the 
veteran has been awarded an effective date of one year 
earlier than the date of his claim for individual 
unemployability.  As such, the Board finds there is no legal 
basis under which the veteran may be awarded an even earlier 
effective date.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  The veteran's only recourse for obtaining an 
effective date earlier than August 19, 2001 is to file a 
claim alleging clear and unmistakable error in the earlier 
rating decisions.  As above, the veteran's allegation of CUE 
in the February 1979 rating decision has been referred to the 
RO for adjudication.     

	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to an effective date of August 19, 2001, and no 
earlier, for the grant of a TDIU is granted, subject to the 
laws and regulations governing the payment of monetary 
awards.





____________________________________________
SUSAN S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


